301 F.2d 293
Floyd A. BEASLEY, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 14667.
United States Court of Appeals Sixth Circuit.
April 9, 1962.

Floyd A. Beasley, in pro per.
Thomas L. Robinson, U. S. Atty., and Edward N. Vaden, Asst. U. S. Atty., Memphis, Tenn., for appellee.
Before CECIL and WEICK, Circuit Judges, and STARR, Senior District Judge.
PER CURIAM.


1
Beasley appeals from an order of the district court denying his motion filed April 17, 1961, in pursuance of 28 U.S.C. § 2255 to vacate the sentence imposed upon him in 1946.


2
Upon jury trial in 1946 Beasley was convicted of the offense of sending extortion letters through the mail and was sentenced. He took no appeal. In 1957 he filed a motion in pursuance of § 2255 to vacate the sentence imposed, on the ground that his conviction was obtained through violation of his constitutional rights by the admission of certain evidence obtained in an allegedly unlawful search of his premises by agents of the Federal Bureau of Investigation. The district court's denial of that motion was affirmed by this court. Beasley v. United States, 6 Cir., 257 F.2d 414. Appellant's present motion to vacate his sentence is based upon the same grounds as his above-mentioned 1957 motion.


3
Section 2255 provides that "the sentencing court shall not be required to entertain a second or successive motion for similar relief on behalf of the same prisoner." As the appellant's present or second motion to vacate sentence is based upon the same grounds as his former motion, which was denied, we affirm the order of the district court denying his present motion.